DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 05/18/2021. Claims 1-19 are currently pending and have been examined.

Claim Objections
Claim 3 recites “the transaction with the merchant is conducted on account issued to the account holder by an issuer.” Examiner believes that the applicant meant to say “on an account issued to the account holder.”

Claim 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Mis numbered claim 15 has been renumbered 14.
Mis numbered claim 16 has been renumbered 15.
Mis numbered claim 17 has been renumbered 16.
Mis numbered claim 18 has been renumbered 17.
Mis numbered claim 19 has been renumbered 18.
Mis numbered claim 20 has been renumbered 19.

Further, It is recommended by the Examiner that the:
Dependency of claim 10 should be changed to claim 9 instead of claim 8.
Dependency of claim 11 should be changed to claim 9 instead of claim 8. 
Dependency of claim 12 should be changed to claim 9 instead of claim 8. 
Dependency of claim 
Dependency of claim 
Dependency of claim 
Dependency of claim 
Claims 10-12 and .

Claim Interpretation
	The portion of the limitation which recites “to conduct a transaction for a purchase to be delivered in a package to a physical address corresponding to an account holder by a delivery service”, found in the claim 1 receiving step, is merely a recited intended use/result of why access is provided to the merchant website.  Applicant is not positively reciting a step where a transaction is conducted and/or where a package is delivered.  Accordingly, this intended use/result is given little to no patentable weight because the limitations, or portions thereof, do not claim the functions as being positively recited actions or functions, and/or they do not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.  If applicant wants patent protection for the conducting of a transaction and/or delivery of a package, applicant should positively recite these steps as separate and indented claim elements.  See 37 CFR 1.75(i); MPEP 608.01(m).
                The portion of the limitation which recites “wherein both the delivery service and the merchant corresponding to the merchant website from whom the purchase is purchased in a transaction has agreed to make a financial donation”, found in the claim 1 receiving step, is non-functional descriptive material as it only describes, at least in part, characteristics about the merchant and the delivery service, however the fact that the merchant and delivery service correspond to the merchant website fails to affect how any of the positively recited steps are performed.  Furthermore, the fact that the merchant and the delivery service have agreed to make a financial donation also fails to affect how any of the positively recited steps are performed.  Applicant is not positively reciting a step, or steps, where the merchant and/or delivery service make a donation (e.g., a donation based on a purchase of an account holder).  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability.
                Examiner has provided prior art, where available, for these non-functional and intended use phrases/limitations, however, these phrases/limitations will not distinguish the invention from the prior art in terms of patentability.  Accordingly, the prior art is only provided in the interest of compact prosecution.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: ‘Internet server hardware system’ in claim 18.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 
Claim 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 
	Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-7, 9-15, and 17-19 are directed to a Method, claims 8 and 16 are directed to a CRM. Therefore, claims 1-19 are directed to a statutory category of invention under Step 1. 

Step 2A-1:
	The claim recites the abstract idea of fundamental economic principle or practices, i.e. “a method of purchasing/donating and tracking items” within the context of gaining access to the merchant, ordering, tracking and submitting feedback. Therefore, the claim itself states a fundamental economic principle of ‘’ therefore the abstract idea is consistent with the principle of an ‘certain methods of organizing human activity’.

Claim 1 recites: 
receiving access to a merchant website 
receiving … chain of custody blockchain data
receiving feedback in response to the survey 
transmitting the feedback in response to the survey.	
	Here, the claims are directed to the abstract idea of creating and processing a contract. This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG. It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., Blockchain, website, system, one or more processors, a memory, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  Accordingly, it is determined that the claims recite a combination of abstract ideas since they are directed to one or more of the judicial exceptions identified in the 2019 PEG. Therefore, we proceed to Step 2A-2 of the analysis. 

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. Blockchain, website, and memory) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
	Nothing in the specification shows that what is described in claim 1, 9 and 17 (Method), and claim 8 and 16 (a non-transitory computer readable storage medium) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 	The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claim does not integrate the abstract idea into a practical application. Therefore, we proceed to Step 2B of the analysis.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 8-9 and 16-17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘chain of custody’ steps using a blockchain amount to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the term ‘blockchain’ could be interpreted as a distributed ledger.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
Dependent claims 2 and 10 further recite “the chain of custody blockchain data includes information identifying tamper evident packaging in which the package was delivered to the physical address corresponding to the account holder” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 2 and 10 are patent ineligible.
Dependent claim 3 further recites “the transaction with the merchant is conducted on account issued to the account holder by an issuer.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 3 is patent ineligible.
Dependent claims 4, 12, and 19 further recite “the financial donation is to be made to an affinity entity designated by the account holder; and the affinity entity has a geographic location within in the same local community as the physical address corresponding to the account holder.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 4, 12, and 19 are patent ineligible.
Dependent claims 5, 13, and 19  further recite “the affinity entity has a geographic location within in the same local community as the physical address corresponding to the account holder by determining a navigation time between the respective physical addressed corresponding to the account holder and the affinity entity.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 5, 13, and 19 are patent ineligible.
Dependent claims 6 and 14 further recite “the navigation time is determined for a transportation mode selected from the group consisting of walking, automobile, bicycle, mass transit, and a combination thereof.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 6 and 14 are patent ineligible.
Dependent claims 7, 15 and 18 further recite “receiving access to one or more different said merchant websites to conduct the transaction for the purchase, wherein the purchase includes at least one item to be delivered in the package to the physical address corresponding to the account holder by the delivery service; enabling the selection of the at least one item from at any of the one or more different said merchant websites without requiring the user to use a separate permission or log-in for each different merchant from whom the at least one item is to be purchased; and enabling a check-out process for the purchase at any of the one or more different merchant websites t thereby avoid interacting with each said merchant from whom the at least one item is purchased in the transaction.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 7, 15 and 18 are patent ineligible.
Dependent claim 11 further recites “receiving an authorization request for the transaction on the account between the account holder and the merchant corresponding to the merchant website from whom the purchased is purchased in the transaction; and receiving an authorization response to the authorization request indicating that the transaction was authorized by an account issuer that issued the account to the account holder upon which the transaction was conducted by the account holder.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 11 is patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-19 are patent ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3-7-10, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Muir (2014/0188604), Griffith et al,  (2009/0276307) “Griffith”, and Bonnell et al, (2016/0267558) “Bonnell”.

Regarding claim 1, Muir teaches: A method comprising: 
	receiving access to a merchant website corresponding to a merchant to conduct a transaction for a purchase to be delivered in a package to a physical address corresponding to an account holder by a delivery service, wherein both the delivery service and the merchant corresponding to the merchant website from whom the purchase is purchased in a transaction has agreed to make a financial donation; ([0003] The Internet commerce industry has developed rapidly in recent years. Rather than having to physically go to a store to purchase a product and transport it home, customers are able to purchase a product from a merchant's website and have it delivered to them by a shipping carrier, such as United Parcel Service (UPS.TM.), Federal Express (FedEx.TM.), DHL.TM., and the United States Postal Service (USPS.TM.).
	Examiner considers that the portion of the limitation that recites “to conduct a transaction for a purchase to be delivered in a package to a physical address corresponding to an account holder by a delivery service, wherein both the delivery service and the merchant corresponding to the merchant website from whom the purchase is purchased in a transaction has agreed to make a financial donation” is non-functional because is merely describes, at least in part, the delivery instructions and the intent of the transaction (i.e. make a financial donation), however, applicant is not positively reciting a step where the delivery instructions and the intent of the transaction are utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).	
	receiving, after delivery of the package to the physical address by the delivery service, at a logical address corresponding to the account holder: [advertiser] data sufficient to uniquely identify: the purchase in the package; the merchant from whom the purchase in the package was purchased in the transaction; and the delivery service that delivered the package to the physical address corresponding to the account holder; and ; ([0042] At step 190, shipping proceeds as normal with the AD LAYOUTS applied to the packaging. Upon receipt of the package, a customer may use the bar code to access information from the advertiser.)
	Examiner considers that the portion of the limitation that recites "sufficient to uniquely identify: the purchase in the package; the merchant from whom the purchase in the package was purchased in the transaction; and the delivery service that delivered the package to the physical address corresponding to the account holder” is non-functional because is merely describes, at least in part, the details concerning the delivery, however, applicant is not positively reciting a step where the delivery details are utilized.

Muir does not explicitly teach 
	‘receiving, after delivery of the package to the physical address by the delivery service, a survey’,
	receiving feedback in response to the survey 
	transmitting the feedback in response to the survey

However, Griffith teaches
	‘receiving, after delivery of the package to the physical address by the delivery service, a survey’ ([0065] The invention permits a number of scenarios for consumer use of the system. For example: [0066] Scenario 1. Ordering samples via mobile phone (delivered to physical address) [0067] (a) User logs into mobile website. [0068] (b) User views list of available samples (list is searchable by product categories). [0069] (c) User selects sample(s) desired from list. [0070] (d) User may be asked to take a short survey about the product.)
	receiving feedback in response to the survey in respect to the purchase and the delivery of the package submitted with the survey; and ([0004] However, this method is relatively expensive, and the use of coupons by consumers is difficult to track and provides minimal insight into the consumer's reaction to the product. In some cases, telephone inquiries are made to consumers who have received samples, seeking to obtain feedback. However, consumers often resent telephone surveys, and thus response rates are poor.)
	Examiner notes that the portion of the limitation which recites “in respect to the purchase and the delivery of the package submitted with the survey” found in the receiving step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s). 
	transmitting the feedback in response to the survey ([0126] The website will allow the manufacturer to build brand equity beyond the delivery of a coupon or sample. It will feature the latest new product news and provide an Opt-in model which forces consumers' choice and showcases the manufacturer's brand. It also provides quantitative and qualitative consumer insight through survey methods which enable consumers to purchase products online. The website will provide candid, unaided consumer feedback about the manufacturer's product. The consumer process will matter by delivering consumers to manufacturer's message.)

	Neither Muir nor Griffith explicitly teach ‘chain of custody blockchain data’, however Bonnell teaches ‘chain of custody blockchain data’: (Fig. 3, [0070] The digital evidencing system services component provides a network communication based interface for obtaining an Intelligent Mail Package Barcode (IMpb) over the communications network. In combination with the electronic postmarking service described above, DES and EPM may allow for manifesting and blockchain/chain of custody for the purposes of compliance checks, fraud detection, and payment and reconciliation).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the e-commerce system of Muir to further include the survey and feedback features of Griffith with the chain of custody blockchain data of Bonnell by tracking changes and getting up to date feedback so that accurate and secure communications and information sharing can be conducted.
In regards to claims 8, 9, 16 and 17, these claims correspond generally to method claim 1, and are therefore rejected under the same rationale.

Regarding claim 2, Griffith teaches: The method as defined in Claim 1, wherein 
	the [shipping] data includes information identifying tamper evident packaging in which the package was delivered to the physical address corresponding to the account holder ([0066] Scenario 1. Ordering samples via mobile phone (delivered to physical address) [0067] (a) User logs into mobile website. [0068] (b) User views list of available samples (list is searchable by product categories). [0069] (c) User selects sample(s) desired from list. [0070] (d) User may be asked to take a short survey about the product. [0071] (e) Samples are then shipped to the user's household from the manufacturer. [0072] (f) User may be asked to take a short survey either sometime after requesting the sample.
	Examiner considers that the portion of the limitation that recites “identifying tamper evident packaging in which the package was delivered to the physical address corresponding to the account holder” is non-functional because is merely describes, at least in part, the account details concerning the delivery, however, applicant is not positively reciting a step where the delivery account details are utilized.
	Neither Muir nor Griffith explicitly teach ‘chain of custody blockchain data’, however Bonnell teaches ‘chain of custody blockchain data’: (Fig. 3, [0070] The digital evidencing system services component provides a network communication based interface for obtaining an Intelligent Mail Package Barcode (IMpb) over the communications network. In combination with the electronic postmarking service described above, DES and EPM may allow for manifesting and blockchain/chain of custody for the purposes of compliance checks, fraud detection, and payment and reconciliation).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the e-commerce system of Muir to further include the survey and feedback features of Griffith with the chain of custody blockchain data of Bonnell by tracking changes and getting up to date feedback so that accurate and secure communications and information sharing can be conducted.
	In regards to claim 10, this claim corresponds generally to method claim 2, and therefore is rejected under the same rationale.

Regarding claim 3, Bonnell teaches: The method as defined in Claim 1, wherein 
	the transaction with the merchant is conducted on account issued to the account holder by an issuer ([0085] In some aspects, block 405 may also extract customer account information from the request. For example, in some aspects, the request may include one or more of a requester account identifier and a billing account identifier. In some aspects, the requester account identifier is the customer account identifier of a party initiating the request received in block 405. In some aspects, the billing account identifier may be an account identifier of a party that is financially responsible for generation of the electronic postmark requested in block 405.)
	Examiner considers that the portion of the limitation that recites “the transaction with the merchant is conducted on account issued to the account holder by an issuer” is non-functional. Applicant is not positively reciting a step where a transaction is conducted and/or where a package is delivered.  Accordingly, this intended use/result is given little to no patentable weight because the limitations, or portions thereof, do not claim the functions as being positively recited actions or functions, and/or they do not add any meaning or purpose to the associated manipulative step(s).  
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the e-commerce system of Muir to further include the survey and feedback features of Griffith with the chain of custody blockchain data of Bonnell by tracking changes and getting up to date feedback so that accurate and secure communications and information sharing can be conducted.

Regarding claim 7, Muir teaches: The method as defined in Claim 1, further comprising: 	receiving access to one or more different said merchant websites to conduct the transaction for the purchase, wherein the purchase includes at least one item to be delivered in the package to the physical address corresponding to the account holder by the delivery service; ([0003] The Internet commerce industry has developed rapidly in recent years. Rather than having to physically go to a store to purchase a product and transport it home, customers are able to purchase a product from a merchant's website and have it delivered to them by a shipping carrier, such as United Parcel Service (UPS.TM.), Federal Express (FedEx.TM.), DHL.TM., and the United States Postal Service (USPS.TM.).
	Examiner notes that one of ordinary skill in the art, at the time of the instant application, would understand that the nature of ecommerce allows one access to any number of merchant websites in order to make purchases and have them delivered to their homes. 
	enabling the selection of the at least one item from at any of the one or more different said merchant websites without requiring the user to use a separate permission or log-in for each different merchant from whom the at least one item is to be purchased; and ([0003] The Internet commerce industry has developed rapidly in recent years. Rather than having to physically go to a store to purchase a product and transport it home, customers are able to purchase a product from a merchant's website and have it delivered to them by a shipping carrier, such as United Parcel Service (UPS.TM.), Federal Express (FedEx.TM.), DHL.TM., and the United States Postal Service (USPS.TM.).
	Examiner notes that one of ordinary skill in the art would understand that if only one item is purchased from only one merchant, then only one log in is required. 
	Examiner considers that the portion of the limitation that recites “without requiring the user to use a separate permission or log-in for each different merchant from whom the at least one item is to be purchased” is non-functional. Applicant is not positively reciting a step where a transaction is conducted and/or where a log-in is required.  Accordingly, this intended use/result is given little to no patentable weight because the limitations, or portions thereof, do not claim the functions as being positively recited actions or functions, and/or they do not add any meaning or purpose to the associated manipulative step(s).  
	enabling a check-out process for the purchase at any of the one or more different merchant websites  thereby avoid interacting with each said merchant from whom the at least one item is purchased in the transaction ([0003] The Internet commerce industry has developed rapidly in recent years. Rather than having to physically go to a store to purchase a product and transport it home, customers are able to purchase a product from a merchant's website and have it delivered to them by a shipping carrier, such as United Parcel Service (UPS.TM.), Federal Express (FedEx.TM.), DHL.TM., and the United States Postal Service (USPS.TM.).
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that e-commerce purchases allow a purchase to avoid interacting with said merchant.
	In regards to claim 7, method claim 7 corresponds generally to system claim 15, and claim 18 and recites similar features in system form, and therefore is rejected under the same rationale.

Claims 4-6, 11-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Muir (2014/0188604), Griffith et al,  (2009/0276307) “Griffith”, Bonnell et al, (2016/0267558) “Bonnell”, and Tietzen et al (2013/0275296) “Tietzen”.

Regarding claim 4, neither Muir, Griffith nor Bonnell teach
	the financial donation is to be made to an affinity entity designated by the account holder; and 
	the affinity entity has a geographic location within in the same local community as the physical address corresponding to the account holder

	However, Tietzen teaches: The method as defined in Claim 1, wherein: 
	the financial donation is to be made to an affinity entity designated by the account holder; and ([0036] In one computerized implementation, a process automatically populates one or more databases to allow information to be sent to account holders conveying that merchants will make contributions to an entity to which the account holders and/or the merchants have an affinity, where each contribution is a function of a currency amount of each transaction conducted between each merchant and each account holder on an account issued to the account holder by an issuer. The affinity, by way of example, can be based on an entity that is designated by the merchant, designated by the account holder, and/or designated by a third party.)
	the affinity entity has a geographic location within in the same local community as the physical address corresponding to the account holder ([0045] The affinity entity or charity, which may be selected at the discretion of the community resident/account holder, may be any entity to which the community resident has an affinity, regardless of where it is located or whom it serves…Given the foregoing, the reader will understand that the affinity entity can be either a for-profit or a non-profit organization, and may optionally be required to provide a good or a service to a local community to which both merchants and customers in the same community have an affinity, by their common location, to advance and/or promote the community.)
	Examiner considers that the portion of the limitation that recites “the financial donation is to be made to an affinity entity designated by the account holder” is non-functional. Applicant is not positively reciting a step where a donation is conducted and/or who/what the affinity entity is.  Accordingly, this intended use/result is given little to no patentable weight because the limitations, or portions thereof, do not claim the functions as being positively recited actions or functions, and/or they do not add any meaning or purpose to the associated manipulative step(s).  
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the e-commerce system of Muir to further include the survey and feedback features of Griffith with the chain of custody blockchain data of Bonnell by tracking changes and getting up to date feedback so that accurate and secure communications and information sharing can be conducted. For purposes of adding contributions to the previously mention systems that benefit local charities, it would be obvious to add the affinity entity of Teitzen. 
	In regards to claim 12 and claim 19 they recite similar features to claim 4, and therefore are rejected under the same rationale.

Regarding claim 5, neither Muir, Griffith nor Bonnell teach
	the affinity entity has a geographic location within in the same local community as the physical address corresponding to the account holder by determining a navigation time between the respective physical addressed corresponding to the account holder and the affinity entity.

However, Tietzen teaches: The method as defined in Claim 4, wherein 
	the affinity entity has a geographic location within in the same local community as the physical address corresponding to the account holder by determining a navigation time between the respective physical addressed corresponding to the account holder and the affinity entity ([0045] Given the foregoing, the reader will understand that the affinity entity can be either a for-profit or a non-profit organization, and may optionally be required to provide a good or a service to a local community to which both merchants and customers in the same community have an affinity, by their common location, to advance and/or promote the community).
	Examiner considers that the portion of the limitation that recites "corresponding to the account holder by determining a navigation time between the respective physical addressed corresponding to the account holder and the affinity entity” is non-functional because is merely describes, at least in part, the details concerning the delivery, however, applicant is not positively reciting a step where the delivery details are utilized.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the e-commerce system of Muir to further include the survey and feedback features of Griffith with the chain of custody blockchain data of Bonnell by tracking changes and getting up to date feedback so that accurate and secure communications and information sharing can be conducted. For purposes of adding contributions to the previously mention systems that benefit local charities, it would be obvious to add the affinity entity of Teitzen. 
	In regards to claim 13, claim 13 recites similar features to claim 5, and therefore is rejected under the same rationale.

Regarding claim 6, neither Muir, Griffith nor Bonnell teach
	the navigation time is determined for a transportation mode selected from the group consisting of walking, automobile, bicycle, mass transit, and a combination thereof.

However, Tietzen teaches: The method as defined in Claim 5, wherein 
	the navigation time is determined for a transportation mode selected from the group consisting of walking, automobile, bicycle, mass transit, and a combination thereof ([0050] As discussed above and for a further alternative, and also further discussed below with respect to FIGS. 7-8, a calculated navigation time algorithm, using any of various different travel methods (e.g., walking, automobile, bicycle, mass transit, etc.), can be used to determine whether the time, using any of one or more modes of transportation, is within a predetermined time limit to ascertain whether or not the merchant and its customer share the same local community, `neighborhood`, or Merchant-Community.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the e-commerce system of Muir to further include the survey and feedback features of Griffith with the chain of custody blockchain data of Bonnell by tracking changes and getting up to date feedback so that accurate and secure communications and information sharing can be conducted. For purposes of adding contributions to the previously mention systems that benefit local charities, it would be obvious to add the affinity entity of Teitzen. 
	In regards to claim 14, claim 14 recites similar features to claim 6, and therefore is rejected under the same rationale.

Regarding claim 11, neither Muir, Griffith nor Bonnell teach
	receiving an authorization request
	receiving an authorization response
	However, Tietzen teaches: The method as defined in Claim 8, wherein for the receiving data reflective that the transaction was conducted on the account comprises: 
	receiving an authorization request for the transaction on the account between the account holder and the merchant corresponding to the merchant website from whom the purchased is purchased in the transaction; and ([0014] The issuer sends a corresponding authorization response for the transaction to the merchant through the transaction handler and the acquirer in response to an authorization request sent to the issuer from the merchant through the transaction handler and the acquirer.)
	Examiner considers that the portion of the limitation that recites “or the transaction on the account between the account holder and the merchant corresponding to the merchant website from whom the purchased is purchased in the transaction” is non-functional. Applicant is not positively reciting a step where a transaction is conducted.  Accordingly, this intended use/result is given little to no patentable weight because the limitations, or portions thereof, do not claim the functions as being positively recited actions or functions, and/or they do not add any meaning or purpose to the associated manipulative step(s).  
	receiving an authorization response to the authorization request indicating that the transaction was authorized by an account issuer that issued the account to the account holder upon which the transaction was conducted by the account holder ([0014] The issuer sends a corresponding authorization response for the transaction to the merchant through the transaction handler and the acquirer in response to an authorization request sent to the issuer from the merchant through the transaction handler and the acquirer.)
	Examiner considers that the portion of the limitation that recites by an account issuer that issued the account to the account holder upon which the transaction was conducted by the account holder is non-functional. Applicant is not positively reciting a step where a transaction is conducted.  Accordingly, this intended use/result is given little to no patentable weight because the limitations, or portions thereof, do not claim the functions as being positively recited actions or functions, and/or they do not add any meaning or purpose to the associated manipulative step(s).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685